DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. US 2016/0165735 in view of Shimamura et al. US 2015/0221709.
Re claim 1, Akasaka teaches a flexible display comprising: 
a flexible substrate (1, fig20, [156]); 
an OLED device (70, fig20, [117, 156]) supported by the flexible substrate, 

a second gas barrier film (87, fig20, [156]) supported by the flexible substrate and covering the OLED device wherein the flexible substrate includes a plastic film (10, fig3, [49]) which has a surface, the surface having at least one polish recess (11, 12 and 13, fig3 and 4, [59, 60]), the polish recess comprising a plurality of polish scars including a minute protrusion (11, fig3, [59]) that has a height of not less than 50 nm and not more than 300 nm (less than 1µm, [59]) and/or a minute recessed portion (12, 13, fig4, [60) that has a depth of not less than 50 nm and not more than 300 nm (less than 1µm, [60]), and a sintered layer (20, fig4, [72]) formed on the at least one polish recess to planarize the plurality of polish scars.
Akasaka does not explicitly show a sintered layer (20, fig4, [72]) formed only on the at least one polish recess to planarize the plurality of polish scars.
Shimamura teaches forming a sintered layer (40, fig10C, [132]) so as to locally cover at least part of the recess (6, fig10C, [133]) or protrusion (5, fig9C, [128]) in the surface of the plastic film (11c, fig10C, [42]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Akasaka with the teaching of Shimamura to locally cover the recess. The motivation to do so is to reduce the total thickness of the device and form a filler with high level of stability without the problem of stringing (Shimamura, [9]).
Re claim 2, Akasaka modified above teaches the flexible display of claim 1, wherein the sintered layer (Shimamura, 40, fig10C, [132]) has an upper surface flatter than the polish recess in the surface of the plastic film (Shimamura, 11c, fig10C, [42]).
Re claim 3, Akasaka modified above teaches the flexible display of claim 1, wherein the sintered layer has a thickness of not less than 100 nm and not more than 500 nm (Shimamura, fig8A, [116]; a film greater than 40nm and thickness enough to fill recess of less than 1µm will overlap the claimed range).
Re claim 4, Akasaka teaches a flexible display supporting substrate comprising: 
a glass base (30, fig19, [53]); 
a plastic film (10, fig19, [49]) which has a surface, the surface having at least one polish recess (11, 12 and 13, fig3 and 4, [59, 60]), the polish recess comprising a plurality of polish scars including a minute protrusion (11, fig3, [59]) that has a height of not less than 50 nm and not more than 300 nm (less than 1µm, [59]) and/or a minute recessed portion (12, 13, fig4, [60) that has a depth of not less than 50 nm and not more than 300 nm (less than 1µm, [60]), the plastic film being supported by the glass base; and 
a sintered layer (20, fig4, [72]) formed on the at least one polish recess to planarize the plurality of polish scars.
Akasaka does not explicitly show a sintered layer (20, fig4, [72]) formed only on the at least one polish recess to planarize the plurality of polish scars.
Shimamura teaches forming a sintered layer (40, fig10C, [132]) so as to locally cover at least part of the recess (6, fig10C, [133]) or protrusion (5, fig9C, [128]) in the surface of the plastic film (11c, fig10C, [42]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Akasaka with the teaching of Shimamura to locally cover the recess. The motivation to do so is to reduce the total thickness of the device and form a filler with high level of stability without the problem of stringing (Shimamura, [9]).
Re claim 5, Akasaka modified above teaches the flexible display supporting substrate of claim 4, wherein sintered layer (Shimamura, 40, fig10C, [132]) has an upper surface flatter than the polish recess in the surface of the plastic film (11c, fig10C, [42]).
Re claim 6, Akasaka modified above teaches the flexible display supporting substrate of claim 4, wherein the sintered layer has a thickness of not less than 100 nm and not more than 500 nm (Shimamura, fig8A, [116]; a film greater than 40nm and thickness enough to fill recess of less than 1µm will overlap the claimed range).
Re claim 7, Akasaka modified above teaches the flexible display supporting substrate of claim 4, comprising a gas barrier film (Akasaka, 65, fig20, [155]) covering the surface of the plastic film and the sintered layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOMING LIU/Examiner, Art Unit 2812